 1   Jillian R. O'Brien (Cal. SBN 251311)
     jillian.obrien@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   Two Monument Square
     Suite 703
 4   Portland, ME 04101
     Telephone:      207-387-2957
 5   Facsimile:      207-387-2986
 6   Attorneys for Defendant HARTFORD LIFE
     AND ACCIDENT INSURANCE COMPANY
 7

 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   YURI CARDENAS,                                     Case No. 4:19-CV-00272-HSG

12                  Plaintiff,                          DEFENDANT’S UNOPPOSED
                                                        ADMINISTRATIVE MOTION FOR LEAVE
13          v.                                          TO ATTEND APRIL 23, 2019 CASE
                                                        MANAGEMENT CONFERENCE VIA
14   HARTFORD LIFE AND ACCIDENT                         TELEPHONE & [PROPOSED] ORDER
     INSURANCE COMPANY,
15                                                      Judge:            Hon. Haywood S. Gilliam, Jr.
                    Defendant.                          CMC Date:         April 23, 2019
16                                                      Time:             2:00 P.M.

17

18

19          Defendant Hartford Life and Accident Insurance Company (“Hartford”) respectfully moves

20   under Local Rule 7-11 for an order permitting its counsel, Jillian R. O’Brien, to attend the Case

21   Management Conference set for Tuesday, April 23, 2019, at 2:00 P.M. (the “Conference”) by

22   telephone. In support of this request, Hartford states as follows:

23          1.      Hartford understands the value of live participation in Court conferences in many

24   instances. However, there are countervailing concerns in this case that make telephonic

25   participation appropriate. Live participation at the Case Management Conference, which is likely

26   to be fairly brief, would require travel to California and back, from defense counsel’s office, which

27   is located in Portland, Maine. In addition, defense counsel will be returning to Portland, Maine,

28   from pre-planned travel abroad on April 22, 2019, making it difficult to travel to San Francisco on

                                               1                Case No. 4:19-CV-00272-HSG
             UNOPPOSED ADMIN. MOT. TO ATTEND CASE MANAGEMENT CONF. VIA TELEPHONE
 1   April 23, 2019. Defense counsel further believes that the expenditure of resources necessary for
 2   live participation in the Conference would be best directed toward efforts at resolving the case
 3   informally or through mediation.
 4          2.      Plaintiff’s counsel, Nina Wasow, has stated that she does not object to Defendant’s
 5   counsel appearing telephonically at the Conference.
 6          3.      Hartford consents to all parties participating telephonically, if the Court permits and
 7   Plaintiff so chooses.
 8          WHEREFORE, Hartford respectfully requests permission for its counsel Jillian R.
 9   O’Brien to telephonically participate in the April 23, 2019 Case Management Conference.
10

11   DATED: March 27, 2019                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
12

13

14                                                    By: /s/ Jillian R. O'Brien
                                                          Jillian R. O'Brien
15                                                        Attorneys for Defendant HARTFORD LIFE
                                                          AND ACCIDENT INSURANCE
16                                                        COMPANY
17

18

19

20

21

22

23

24

25

26

27

28

                                               2                Case No. 4:19-CV-00272-HSG
             UNOPPOSED ADMIN. MOT. TO ATTEND CASE MANAGEMENT CONF. VIA TELEPHONE
 1                                       [PROPOSED] ORDER
 2          Upon consideration of Defendant Hartford Life and Accident Insurance Company’s
 3   Unopposed Administrative Motion for Leave to Attend the April 23, 2019 Case Management
 4   Conference via telephone, it is hereby ORDERED as follows:
 5          1.     The Unopposed Motion for Leave to Attend the Case Management Conference via
 6   Telephone is GRANTED;
 7          2.     Jillian R. O’Brien will be permitted to appear via telephone at the case management
 8   conference scheduled for April 23, 2019 at 2:00 p.m., as the representative of Hartford Life and
 9   Accident Insurance Company. Counsel shall contact CourtCall at (866) 582-6878 to make
10   arrangements for the telephonic appearance.
11   Dated: 3/28/2019                              ______________________________
12                                                 Haywood S. Gilliam, Jr.
                                                   United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               1                Case No. 4:19-CV-00272-HSG
             UNOPPOSED ADMIN. MOT. TO ATTEND CASE MANAGEMENT CONF. VIA TELEPHONE
